DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered. Claims 1, 4-6, and 16-25 are pending; claims 5 and 16 remain withdrawn from prosecution for being drawn to non-elected method. Claims 1, 4, 6, and 17-25 are examined.

Withdrawn claim rejections/objections
Claim Rejections - 35 USC § 112
The rejection of claims 17 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.

Drawings
The objection to the drawings is withdrawn in view of the submission of a new set of drawings on 06/22/2022.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 4, 6, 17, 19, 20, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Shahabi et al. is withdrawn in view of amendments to the claims and persuasive arguments of Applicant. 

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 17, 19, 20, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Allison JP (cited previously) in view of Gnjatic et al. (all cited previously).
The claims are drawn to an examination method for prediction of effect of treatment with immune checkpoint molecule inhibitor drug, comprising detecting antibodies against cancer/testis antigens (such as XAGE 1, NY-ESO-1, MAEL, BAGE, BORIS, MAGE-B3, or SSX4) in clinical samples collected before cancer treatment and administering an immune checkpoint molecule inhibitor drug . The method comprises
detecting lgG-type antibody against cancer/testis antigen or lgG-type and lgA-type
antibody against cancer/testis antigen. The method may be performed with or without PD-L1 expression detection.
Allison et al. discloses that, in both the metastatic melanoma and prostate cancer
patients, existence of preexisting immune responses to tumor, as indicated by high titer
of serum antibodies to the cancer testis antigen NY-ESO-1, is predictive of clinical benefit of lpilimumab treatment. The methods of the reference do not mention detection of PD-L1 level and thus are considered to be performed in absence of detection of the PD-L 1 expression level.
The reference is silent about the type of NY-ESO-1 antibodies detected.
Nevertheless, Gnjatic et al. teaches that it is not clear why an intracellular antigen like NY-ESO-1 is capable of eliciting antibody responses in cancer patients. The hypothesis is that when a tumor reaches a critical mass, necrotic areas start releasing protein or polypeptide antigens that become accessible to APCs that in turn can prime coordinated B cell and T cell responses. The idea that CD4+ T cells are involved early on may explain why antibodies to NY-ES0-1 are of lgG isotypes rather than lgM ([0014]).
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have used the teachings of Allison et al. and determine the level of NY-ESO-1 lgG auto-antibodies for projecting the propensity to a checkpoint inhibitor successful use with a reasonable expectation because it was known that the NY-ESO-1 lgG auto-antibodies developed in cancer patients are primarily lgG type. A skilled artisan would have thus followed known and tested methods in the art for the benefit of the patient.
 	On pages 9-10 of the remarks Applicant argues that Allison et al. is not an enabling reference to be used for the obviousness rejection because the reference stated that high titer of serum antibodies to the cancer testis antigen NY-ESO-1, is predictive of clinical benefit of Ipilimumab treatment and that "clinical benefit" and "overall survival (OS)" refer to two divergent concepts for assessing efficacy of drugs. And, it is known that OS is the more valid endpoint for ipilimumab therapy.
The arguments were carefully considered but not found persuasive because, it may be true that "overall survival (OS)" may the end goal, a person of ordinary skill in the art would first have to consider the clinical benefit and only after the end of the treatment can one asses the overall survival parameter. Thus, a skilled artisan would have been prompted top follow that teachings of Allison and Gnjatic and by doing it would have attained the same results as of the ones in the instant claims 1, 4, 6, 17, 19, 20, and 22. Applicant should consider that the independent claim 1 addresses the situation of high titer of IgG autoantibodies and the consideration of both IgG and IgA antibodies is just another alternative, and that is why the obviousness rejection is maintained.

Allowable Subject Matter
Claims 18, 21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 No claims are allowed. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647